Citation Nr: 0726578	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-41 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a waiver for an overpayment caused by failure 
to notify the VA of incarceration.

(The issues of entitlement to an increased evaluation for 
somataform pain disorder with headaches, anxiety, inhibition 
of aggressiveness and prescription abuse, currently evaluated 
as 50 percent disabling, and entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability due to a service-connected 
disability (TDIU), are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, in which a waiver for an overpayment in 
the amount of $37,852.73 caused by failure to notify the VA 
that the veteran was incarcerated, was denied.

The veteran testified before the undersigned Veterans Law 
Judge in May 2007.  A transcript of the hearing is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of 38 U.S.C.A. § 5313 and the implementing 
regulation, 38 C.F.R. § 3.665, create a limitation on payment 
of compensation to persons incarcerated for conviction of a 
felony. The law provides, in relevant part, that any person 
entitled to compensation who is incarcerated in a local, 
state, or Federal penal institution for a period in excess of 
60 days for conviction of a felony shall not be paid such 
compensation for the period beginning on the 61st day of such 
incarceration and ending on the day such incarceration ends.  
In the case of a veteran with service- connected disability 
rated at 20 percent or more, he shall not be paid an amount 
that exceeds the rate under 38 U.S.C. § 1114(a), which is at 
the rate of 10 percent.

In the present case, it is alleged that the veteran was 
imprisoned for a felony conviction from December 2, 1996 to 
August 27, 2005.  During this time, the veteran was in 
receipt of a 50 percent evaluation for service connected 
psychophysiologic musculoskeletal disorder with headaches, 
anxiety, inhibition of aggressiveness, and prescription 
abuse, creating an overpayment in the amount of $37,852.73.

In an October 2005 hearing before the RO and a May 2007 
hearing before the undersigned Veterans Law Judge, the 
veteran testified that his mother received his monthly 
benefit, as his power of attorney, and disbursed monies to 
his son for his education.  

It is possible that the veteran's son may be considered a 
dependent or that, if requested, an apportionment for him may 
have been approved.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to verify 
the veteran's dates of incarceration and 
parole, if applicable, and the nature of 
the offenses of which he was found guilty.  

2.  Contact the VA Debt Management Center 
(DMC) and obtain copies of all available 
records related to the matter on appeal.

3.  Audit the veteran's compensation 
benefits account, from December 1996 to 
the present, in order to provide the basis 
for the calculation of the overpayment in 
this case. The amounts and sources of 
income and the period in which the 
overpayment is based should be set forth 
in detail. This audit should reflect, on a 
month-by-month basis, the amounts actually 
paid to the veteran, as well as the 
amounts properly due or deducted due to 
mitigating circumstances. In addition, the 
audit should include the amount of the 
overpayment that was repaid by the 
veteran, if any. 

4.  Conduct an investigation to determine 
how the money paid the veteran was spent, 
to include expenses for the veteran's 
son's education and whether or not the son 
could have been considered a dependent or 
beneficiary of apportioned benefits, if 
such a benefit had been applied for.  
Interview all pertinent witnesses 
including the veteran, his power of 
attorney, and his son and obtain all 
relevant documents including bank 
statements, tuition and book receipts, 
rent and expense receipts. 

5.  Obtain a current financial status 
report listing all monthly income, monthly 
expenses, and assets (to include bank 
account information). 

6.  The Committee on Waivers and 
Compromises (Committee) should then 
readjudicate the appellant's request for 
waiver of recovery of the overpayment of 
compensation benefits in consideration of 
the relevant laws and regulations, and of 
each element of the equity and good 
conscience standard.  The Committee is 
directed to consider the amounts of the 
veteran's benefits, if any, that were 
spent in support of the veteran's son's 
education and to consider waiving that 
amount on the basis that an apportionment 
may have been requested and to recoup this 
amount would defeat, in part, the purpose 
of the benefit paid the veteran.  If the 
claim continues to be denied in part or in 
whole, provide to the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them the opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



